
	

113 HR 130 IH: Democratizing the Federal Reserve System Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 130
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Reserve Act to alter the terms and
		  conditions applicable to members of the Board of Governors of the Federal
		  Reserve System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Democratizing the Federal Reserve
			 System Act of 2013.
		2.Amendments to
			 Federal Reserve Act
			(a)Reduction in
			 length of terms
				(1)The first sentence
			 of the first undesignated paragraph of section 10 of the Federal Reserve Act
			 (12 U.S.C. 241) is amended by striking fourteen years and
			 inserting 7 years.
				(2)The 2nd sentence of the 2nd undesignated
			 paragraph of section 10 of the Federal Reserve Act (12 U.S.C. 242) is amended
			 by striking fourteen years the 2nd place such term appears and
			 inserting 7 years.
				(3)The ultimate
			 sentence of the 2nd undesignated paragraph of section 10 of the Federal Reserve
			 Act (12 U.S.C. 242) is amended by striking fourteen years and
			 inserting 7 years.
				(b)Increase in
			 post-Service restrictionThe first sentence of the 2nd
			 undesignated paragraph of section 10 of the Federal Reserve Act (12 U.S.C. 242)
			 is amended by striking two years and inserting 4
			 years.
			(c)Ongoing service
			 on Board requirement for Chairman and Vice Chairman
				(1)ChairmanThe 3rd sentence of the 2nd undesignated
			 paragraph of section 10 of the Federal Reserve Act (12 U.S.C. 242) is amended
			 by striking 1 shall be designated and inserting a member
			 who is currently serving on the Board and has already served at least 2
			 consecutive years on the Board shall be designated.
				(2)Vice
			 ChairmanThe 3rd sentence of
			 the 2nd undesignated paragraph of section 10 of the Federal Reserve Act (12
			 U.S.C. 242) is amended by striking 2 shall be designated and
			 inserting 2 members who are currently serving on the Board and have
			 already served at least 1 year on the Board, shall be
			 designated.
				(d)Limitation on
			 continuing vacanciesThe 4th undesignated paragraph of section 10
			 of the Federal Reserve Act (12 U.S.C. 244) is amended—
				(1)in the ultimate
			 sentence, by inserting , before the end of the 90-day period beginning
			 on the date such vacancy occurs,  after shall be
			 appointed; and
				(2)by adding at the
			 end the following new sentences: If, as of 30 days after the end of such
			 90-day period, no nomination has been made by the President, the chairperson
			 and ranking Member of the Committees of the House of Representatives and the
			 Senate which have jurisdiction over this Act, under the rules of the respective
			 House, the Speaker and the minority leader of the House of Representatives, and
			 the majority leader and minority leader of the Senate shall jointly create a
			 list of 5 candidates in rank order to present to the President for
			 consideration for the vacancy. Not later than 30 days after the transmittal of
			 such list to the President, the President shall nominate a person, whether from
			 such list or another person, to fill the vacancy..
				(e)Amendments
			 relating to federal open market committee
				(1)Increase in
			 federal reserve bank representationThe 1st sentence of section 12A(a) of the
			 Federal Reserve Act (12 U.S.C. 263) is amended by striking five
			 and inserting 6.
				(2)Distribution of
			 federal reserve bank membershipSection 12A(a) of the Federal Reserve Act
			 (12 U.S.C. 263) is amended by striking the 2nd sentence and inserting the
			 following: Such representatives shall be presidents or first vice
			 presidents of Federal reserve banks and shall be elected annually as follows:
			 In even numbered calendar years, from among the presidents and first vice
			 presidents of the Federal Reserve Banks of Boston, Kansas City, Philadelphia,
			 San Francisco, Richmond, and St. Louis and in odd numbered calendar years from
			 among the presidents and first vice presidents of the Federal Reserve Banks of
			 New York, Dallas, Chicago, Cleveland, Atlanta, and Minneapolis..
				
